 Case 3:19-cv-19145-BRM-TJB Document 79 Filed 07/08/20 Page 1 of 1 PageID: 991

                                      UNITED STATES DISTRICT COURT
                                             DISTRICT OF NEW JERSEY
                                        MINUTES OF PROCEEDINGS


OFFICE: TRENTON
JUDGE BRIAN R. MARTINOTTI
COURT REPORTER: MEGAN MCKAY-SOULE
                                                         DATE OF PROCEEDINGS: 7/8/2020
                                                         CRIMINAL DOCKET #: 19-19145(BRM)-01
TITLE OF CASE:
David M. Greco
                vs.
Gurbir Grewal, et al.,


APPEARANCES:
Albert J. Rescinio, Esquire, for plaintiff
Dan Defiglio, Esquire for defts, Gloucester Twp Police Dept., Doughtery, Aumendo, Gansky, Rapp & Turchi
Bryan Edward Lucas & Joseph Faroff, Deputy Attorney Generals for defts, Grewal, Maples, NJ of Homeland
Security & Preparedness, Camden Prosecutor’s Office, Mayer, & Soumalis


NATURE OF PROCEEDINGS: TELEPHONE STATUS CONFERENCE HELD.
It is ordered that the plaintiff has until July 20, 2020 to file additional papers.
TIME COMMENCED: 1:00 p.m.
TIME ADJOURNED: 1:05 p.m.
TOTAL TIME: 5 minutes


                                                         s/Dana Sledge-Courtney
                                                           Courtroom Deputy
